Citation Nr: 1224354	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from October 1948 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a rating in excess of 40 percent for bilateral hearing loss.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the proceeding is in the file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claim for an increased rating for his service-connected bilateral hearing loss, the Veteran was afforded VA audiological examinations in January 2009 and January 2010.  However, at his videoconference hearing in May 2012, the Veteran testified that he underwent another hearing test at the Charleston VA Medical Center (VAMC) in April 2012 and the examiner told him that his hearing had gotten worse.  (See Hearing Transcript, page 3).  This treatment report is not in the Veteran's claims file and is not posted on Virtual VA.  In order to satisfy the duty to assist, it must be obtained before a final decision may be rendered.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA medical records pertaining to treatment and/or evaluation of the Veteran's bilateral hearing loss from January 2010 to the present, including in April 2012, and associate them with the claims file.

2.  After the development requested above has been completed to the extent possible, readjudicate the claim for an increased rating for bilateral hearing loss.  If the benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

